Citation Nr: 0123052	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  98-02 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an extension beyond the basic period of 
eligibility for a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.

(The issues of entitlement to service connection for cervical 
spine injury and left knee injury and increased evaluation 
for lumbar strain are the subjects of a separate decision by 
the Board.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to January 
1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 determination by the 
Vocational Rehabilitation and Counseling Psychologist (VR&C) 
at the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied Chapter 31 
vocational rehabilitation training on the basis that the 
veteran's 12-year period of basic eligibility had expired.  
The veteran and his representative appeared before the 
undersigned Member of the Board at a hearing at the RO in 
January 2001.


FINDINGS OF FACT

1.  Service connection is currently in effect for lumbar 
strain, assigned a 10 percent evaluation and seborrheic 
dermatitis, assigned a noncompensable evaluation.  

2.  The veteran does not have a serious employment handicap.


CONCLUSION OF LAW

The criteria to establish the presence of a serious 
employment handicap pursuant to Chapter 31, Title 38, United 
States Code, for the purposes of extending the veteran's 
period of entitlement to benefits under this chapter are not 
met. 38 U.S.C.A. §§ 3101, 3103 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102-7 (West Supp. 2001); 38 C.F.R. §§ 21.42, 21.44, 21.52 
(2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, (codified at 38 U.S.C.A. §§ 5102-5107 
(2001)).  This law redefined the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In 
accordance with the revised statute and the implementing 
regulations, VA has a duty to notify the veteran of the 
evidence needed to substantiate his claim.  As part of that 
notice VA shall notify the veteran of what evidence will be 
obtained by VA, and what evidence the veteran must provide. 
VA also has a duty to assist the veteran in obtaining such 
evidence if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 38 
U.S.C.A. §§ 5102-5107; 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

The duty to assist also includes making reasonable efforts to 
obtain relevant records designated by the veteran, to notify 
the veteran of records that could not be obtained, and to 
explain any additional effort in obtaining the relevant 
records. The efforts to obtain records from a Federal 
department or agency will continue until the records are 
obtained, unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile.  Here, the Board notes that the RO obtained 
the veteran's SSA claim records and VA examination records.  
The veteran has not indicated that there are any additional 
records that are pertinent to his claim.  According, the 
Board finds that VA's duty to assist has been met.  
Additionally, the Board notes that the veteran has been 
notified on several occasions during the course of the 
appeal, including at his most recent Board hearing in January 
2001, of the type of evidence necessary to substantiate his 
claim.

I.  Background

A. Service-Connected Disabilities

In a May 1982 rating decision, the veteran was granted 
service connection for lumbosacral strain with a 10 percent 
rating and seborrheic dermatitis of the face and ears with a 
noncompensable evaluation.

In March 1997, the veteran requested an increased rating for 
his service-connected back and claimed service connection for 
injuries to his left knee and cervical spine.

In April 1997, the veteran was afforded a VA examination. At 
that time, the veteran complained of pain in his neck, low 
back, and right knee.  Physical examination revealed full 
range of motion in the knees without crepitus, effusion, or 
instability as well as good range of motion of the cervical 
spine without muscle spasm.  There was some limitation of 
motion of the lumbar spine with complaints of pain, but no 
evidence of muscle spasm.  

In a May 1997 rating decision, an increased rating in excess 
of 10 percent for lumbosacral strain was denied as well as 
service connection for injuries of the cervical spine and 
left knee.  Although the veteran filed a notice of 
disagreement and the RO issued a statement of the case, the 
veteran did not file a timely substantive appeal.  Thus, the 
veteran's combined rating for his service-connected 
disabilities is 10 percent.

B. Vocational Rehabilitation Claim

The record shows that the veteran received a certificate of 
completion in 
secretarial-oriented program from the New York School of 
Business in 1969 and that he attended and received a 
certificate from the North American School of Drafting while 
he was in service between 1978 and 1982.  He earned an 
Associate Arts Degree in visual communication at Maryland 
College of Art and Design in 1986 using Chapter 31 benefits.  
In his educational pursuits, the veteran utilized 32 months 
of VA Chapter 31 benefits.

Since leaving the service in 1982, the veteran worked as a 
drafter, graphic designer, and technical illustrator as well 
as an assistant curator and project director at a design firm 
and gallery in the Washington, D.C. area from 1982 to 1986.  
From 1986 to 1989, he worked as a typographer and art 
director at a communication company in Washington, D.C.  
Thereafter, he moved to Florida where he worked at a 
convenience store from 1989 to 1990, as a director of an art 
program for Palm Beach County School Board from 1990 to 1991, 
and as assistant store manager at a Circle K from 1991 until 
approximately 1997.  He began receiving unemployment benefits 
in 1997.

The veteran was seen in counseling from May to July 1997, in 
regard to a recent application by him for vocational 
rehabilitation training under Chapter 31. The vocational 
rehabilitation officer determined that the veteran had an 
impairment which was substantially based on his service-
connected back disability, and had not overcome this 
employment handicap with current stable employment.  However, 
it was further determined that while the veteran had an 
employment handicap, he did not have a serious employment 
handicap.  Although it was determined that the veteran's 
service-connected disabilities imposed some restrictions on 
his employability, his disabilities were determined to be not 
of such severity that they prevented him from preparing for 
and securing employment.  It was noted that the veteran had 
not had substantial periods of unemployment or an unstable 
work history which could be attributed to service-connected 
disabilities.  It was noted that the veteran's Eligibility 
Termination Date was May 20, 1994.

In sum, the vocational rehabilitation counselor denied the 
veteran an extension because his basic 12-year eligibility 
period had expired and the vocational rehabilitation 
counseling officer determined that the veteran did not have a 
serious employment handicap.  A serious employment handicap 
is one of the required elements for an extension beyond the 
basic 12-year eligibility period.  The veteran appealed that 
determination.

In August 2000, the RO received the veteran's Social Security 
Administration (SSA) claim records.  According to the SSA 
records dated in November 1997, the veteran was not qualified 
for SSA benefits as he was not considered disabled under SSA 
rules.

At his January 2001 hearing before a Member of the Board, the 
veteran testified that he needed additional training because 
occupational requirements in his selected career field and 
advanced technology outdated his acquired skills.  The 
veteran reported that he was currently doing some freelance 
work such as business cards and brochures, but that he had 
not had a client since November 2000.  The veteran testified 
that his serious employment handicap was that he did not have 
the skills to compete in the area in which he trained.  When 
directly questioned regarding his service-connected 
disabilities, the veteran stated that his lumbar strain and 
dermatitis caused an employment handicap, but he did explain 
how such disabilities affected his employment ability.   

II.  Analysis

The legal criteria governing the basic period of eligibility 
for Chapter 31 vocational rehabilitation training provide 
that the basic 12-year period of eligibility begins to run on 
the day that the VA notified the veteran of the existence of 
a compensable service-connected disability.  38 U.S.C.A. § 
3103(b)(3); 38 C.F.R. § 21.42(a).  In this case, the 12-year 
period expired on May 20, 1994.  As noted above, the RO 
determined that the veteran has an employment handicap.  
However, as noted, as of May 20, 1994, his basic period of 
eligibility expired.  After the expiration of his basic 
period of eligibility, 38 U.S.C.A. § 3103(c) permits a 
veteran to obtain Chapter 31 benefits after the basic 12-year 
statutory period of eligibility in certain circumstances.  In 
any event, a serious employment handicap is required.  38 
U.S.C.A. § 3103(c); 38 C.F.R. § 21.44.  

However, as set forth below, the Board finds that the veteran 
does not have a serious employment handicap, and, thus, is 
not entitled to any further benefits under the Chapter 31 
program. As such, a determination regarding whether 
additional Chapter 31 services may be provided beyond the 
expired period is not reached in this case because the 
veteran is not eligible for any Chapter 31 services, much 
less additional services.

The ending date for the period of eligibility may be extended 
if the veteran has a serious employment handicap and his 
employment and particular handicap require an extension to 
pursue a VR program.  38 U.S.C.A. § 3103(c); 38 C.F.R. § 
21.44. The statute currently defines a "serious employment 
handicap" as a significant impairment, resulting in 
substantial part from a service-connected disability rated at 
10 percent or more, of a veteran's ability to prepare for, 
obtain, or retain employment consistent with such veteran's 
abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(7).

According to the relevant regulations, a serious employment 
handicap will be found if the veteran has a neuropsychiatric 
service-connected disability rated at 30 percent or more, or 
any other service-connected disability rated at 50 percent or 
more.  38 C.F.R. § 21.52(c).  A serious employment handicap 
may be found if the veteran's service-connected disability 
has been rated at 30 or 40 percent disabling, and (1) the 
veteran has a prior history of poor adjustment in training 
and employment, and special efforts will be needed if he is 
to be rehabilitated; or (2) the veteran's situation presents 
special problems due to non-service connected disability, 
family pressures, etc., and a number of special and 
supportive services are needed to effect rehabilitation.  38 
C.F.R. § 21.52(d).  A serious employment handicap will not 
normally be found if the veteran's service-connected 
disabilities are rated at less than 30 percent disabling, 
unless (1) his service-connected disability has caused 
substantial periods of unemployment or an unstable work 
history; or (2) he has demonstrated a pattern of maladaptive 
behavior which is shown by a history of withdrawal from 
society or continuing dependency on government income support 
programs.  38 C.F.R. § 21.52(e).

Here, the veteran contends that he has a serious employment 
handicap because there is significant impairment of his 
ability to obtain or maintain employment consistent with his 
abilities, aptitudes, and interests due to his outdated 
skills.

In this case, the veteran does not meet the criteria for a 
serious employment handicap.  The Board notes that it has 
been determined that the veteran does have certain 
restrictions imposed by his service-connected back 
disability, such limitations or restrictions in his ability 
to perform prolonged walking, standing or sitting.  However, 
according to the vocational rehabilitation counselor, the 
veteran has transferable skills in teaching, supervision, and 
graphic arts.

In order for the veteran to show that he has a serious 
employment handicap, he must demonstrate that his service-
connected disabilities have caused substantial periods of 
unemployment or unstable work history and that he has a 
demonstrated pattern of maladaptive behavior which is shown 
by a history of withdrawal from society or continuing 
dependency on government income support programs.

The record does not show substantial periods of unemployment 
or unstable work history.  The veteran has held a variety of 
jobs since his discharge from service in 1982, and testified 
that after his last employment in 1997, he began doing 
freelance work and had continued such through 2000.  Over the 
years, the Board notes that there is no evidence indication 
that the veteran's service-connected disabilities prevented 
him from engaging in employment or that he was ever 
terminated from employment due to his service-connected 
disabilities.  Moreover, there is no evidence of record that 
his service-connected disabilities have worsened and his 
assertions do not show that his service-connected 
disabilities substantially contribute to an impairment of his 
employability.  Thus, the Board concludes that the record 
does not show that there is significant impairment of the 
veteran's ability to obtain or maintain employment consistent 
with his abilities, aptitudes, and interests due to service-
connected disability to include his back and skin 
disabilities.

For the reasons shown above the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement an extension beyond the basic period of 
eligibility for a program of vocational rehabilitation 
services.



ORDER

The claim for an extension beyond the basic period of 
eligibility for a program of vocational rehabilitation 
services under the provisions of Chapter 31, Title 38 of the 
United States Code is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

